UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1211



In re: CATHERINE DENISE RANDOLPH,



                    Appellant.



                                      No. 17-1381



In re: CATHERINE DENISE RANDOLPH,



                    Appellant.




Appeals from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Chief District Judge. (1:15-mc-00369)


Submitted: May 23, 2017                                          Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Catherine Denise Randolph, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, Catherine Denise Randolph appeals the district

court’s orders returning her complaints because they were not in compliance with the

prefiling injunction.   We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeals. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                         DISMISSED




                                          3